Citation Nr: 1212936	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-12 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether there was clear and unmistakable error in the January 1993 rating decision, which reduced the evaluation from 10 percent to noncompensable for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the Veteran's VA Form 9, Appeal to the Board, received in May 2008, he indicated he wanted to have a hearing before the Board.  See id. at item # 8C.  A hearing was scheduled in November 2009.  See October 2009 letter.  In November 2009, the Veteran sent an e-mail, wherein he stated he wished to cancel his November 2009 Board hearing.  See id.  Thus, the Veteran has effectively withdrawn his request for a hearing.

In an October 2008 rating decision, the RO added bilateral peripheral neuropathy as part of the service-connected diabetes mellitus but continued the 20 percent evaluation.  The Veteran submitted a notice of disagreement in June 2009.  In January 2011, the RO issued a statement of the case.  (In a January 2011 rating decision, the RO granted separate 20 percent evaluations for each lower extremity based on peripheral neuropathy.)  There is no substantive appeal from the Veteran either in the claims file or in Virtual VA.  Thus, the Board finds that this issue is not part of the current appeal.  38 C.F.R. § 20.200 (2011) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case is issued, a timely filed substantive appeal); cf. Ortiz v. Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a jurisdictional requirement and jurisdiction may vest where an RO has taken actions to indicate that an issue is on appeal).


FINDINGS OF FACT

1.  In an April 1990 rating decision, the RO granted service connection for hypertension and assigned a 10 percent evaluation, effective February 1, 1990.

2.  In a June 1992 rating decision, the RO proposed to reduce the evaluation for hypertension from 10 percent to noncompensable.  The RO noted that the service treatment records did not show that the Veteran had predominant diastolic readings of 100 or more.  In the July 1992 notification, the RO informed the Veteran of its proposal to reduce the evaluation and stated it was based upon improvement being shown.  It provided the Veteran with 60 days to respond to the proposal.

3.  In a January 1993 rating decision, the RO reduced the evaluation for hypertension from 10 percent to noncompensable, effective April 1, 1993, stating that the Veteran no longer met the criteria for a 10 percent evaluation because he no longer had diastolic blood pressures of 100 or more.  The notification letter stated the reduction was due to improvement.

4.  In the January 1993 rating decision that reduced the Veteran's disability rating for hypertension from 10 percent to noncompensable, the RO misapplied the law and contains an undebatable error that manifestly changed the outcome.


CONCLUSION OF LAW

The January 1993 rating decision, which reduced the Veteran's disability rating for hypertension from 10 percent to noncompensable involves clear and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the VCAA has no application to allegations of clear and unmistakable error as a matter of law.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Therefore, the Board finds that no further action is necessary under the VCAA. 

The Veteran alleges that the service treatment records show that he had developed hypertension in early 1980 and that his diastolic readings were 100 or more on several occasions before he got on medication in 1984.  He states that he should have stayed at the 10 percent evaluation at the time of the January 1993 rating decision.  In other words, the 10 percent evaluation should not have been reduced.

I.  Review of Evidence

The service treatment records show the Veteran was diagnosed with hypertension in 1980.  The service treatment records show multiple blood pressure readings with diastolic readings ranging from 66 to 112.  

In February 1990, the Veteran filed a claim for service connection for hypertension.  March 1990 VA examination reports show blood pressure readings of 130/85 and 128/81.  In the April 1990 rating decision, the RO wrote that the Veteran was diagnosed as having essential hypertension in June 1980 and had been on antihypertensive medication since, which warranted a compensable evaluation.

In April 1992, the Veteran underwent a VA examination.  There, his blood pressure readings were 130/90 sitting, 125/88 lying down, and 132/92 standing.  The examiner noted the Veteran was taking Tenormin once a day, which is for hypertension.  The examiner diagnosed hypertension and noted it was stable on medication.

In a June 1992 rating decision, the RO proposed to reduce the evaluation for hypertension from 10 percent to noncompensable.  It reported the clinical findings made in the April 1992 VA examination report and then wrote that the service treatment records "did not show that the [V]eteran had predominant diastolic readings of 100 or more."  In the July 1992 notification letter, it told the Veteran that it had determined that his service-connected hypertension had improved and gave him 60 days to submit additional evidence.  

In August 1992, the Veteran asked for a hearing.  That same month, the Veteran informed the RO he wanted to cancel his hearing but asked that it obtain records from Macdill Air Force Base.  VA obtained the records.  A July 1992 record shows the Veteran's blood pressure was 120/70 and an August 1992 record shows it was 132/71.

In the January 1993 rating decision, the RO indicated that the facts presented in the June 1992 rating decision were "incorporated herein."  It determined that continued entitlement to 10 percent for hypertension was not established.  It wrote that a 10 percent evaluation required diastolic pressure readings predominantly 100 or more.  It notified the Veteran of this decision that same month.  The notification shows a finding that, "Due to the improvement recently recorded in your physical condition," the hypertension had been reduced from 10 percent to noncompensable.  See letter.  

II.  Relevant Law and Regulations

At the time of the January 1993 rating decision, the Diagnostic Code for evaluating hypertension stated that hypertension with diastolic pressure predominantly 100 or more warranted a 10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1993).  Under Note 2, it stated that when continuous medication was shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent will be assigned.  

Under the provisions of 38 C.F.R. § 4.1 (1993), it stated that it was essential that each disability be viewed in relation to its history.  

III.  Legal Criteria & Clear and Unmistakable Error Analysis

Previous determinations on which an action was predicated will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of clear and unmistakable error must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  

To establish clear and unmistakable error in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

The determination regarding clear and unmistakable error must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if clear and unmistakable error occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

A claim of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The question presented to the Board is whether the RO committed clear and unmistakable error in January 1993 in reducing the Veteran's disability evaluation for hypertension from 10 percent to noncompensable.  The Board has carefully reviewed the evidence of record at the time of the January 1993 rating decision and the law extant at that time, and concludes that the RO committed clear and unmistakable error in the January 1993 rating decision.  The reasons follow.

Initially, the Board notes that the Veteran is not alleging a procedural error with respect to the notification of the reduction.  Rather, his allegation is that the RO should have never reduced the evaluation because the Veteran met the criteria under Note 2 and was thus entitled to remain at the 10 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2.  The Board agrees.  

In awarding service connection for hypertension, the RO wrote, "Veteran was diagnosed as having essential hypertension June 1980, and has been on antihypertensive medication since, warranting a compensable evaluation."  The provisions under Note 2 in 1993 laid out above were the same back in 1990, when service connection was awarded.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2 (1990).  Again, under Note 2, it provided that when continuous medication was shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a minimum rating of 10 percent "will be assigned."  38 C.F.R. § 4.104, Diagnostic Code 7101 (1990) (emphasis added).  Thus, if a claimant met the criteria under Note 2, the Diagnostic Code says that a 10 percent evaluation will be assigned.  In other words, such 10 percent assignment was not permissive but required.

In reading through the April 1990 rating decision, it is clear that the decision to grant a 10 percent evaluation was based upon the criteria described under Note 2 and not the sole criteria of diastolic pressures of 100 or more, as the RO specifically noted the fact that the Veteran was on continuous medication.  

In the June 1992 proposal to reduce to the 10 percent evaluation for hypertension, the RO reported the clinical findings made in the April 1992 VA examination report, which showed blood pressure readings of 130/90 sitting, 125/88 lying down, and 132/92 standing.  It then made a finding of fact that the service treatment records "did not show the [V]eteran had predominant diastolic readings of 100 or more."  In the decision portion, it reported the above blood pressure readings and the blood pressure reading taken at the time of the March 1990 VA examination, which was 130/85.  The RO then concluded that, "Continued entitlement to a 10% evaluation for hypertension is not established."  See rating decision.  In the July 1992 notice to the Veteran, it stated that the basis for the proposal was that his hypertension had "improved."  See letter.  

In the January 1993 rating decision that reduced the evaluation, the RO reported the two blood pressure readings from the medical records from Macdill Air Force Base of 120/70 in July 1992 and 132/71 in August 1992 and stated that continued entitlement to a 10 percent evaluation was not established.  

In reviewing the reasons and bases provided by the RO in the actual reduction, which incorporated the facts from the proposed reduction, the Board finds that the RO made two errors.  One, the factual finding in the proposal that the Veteran's blood pressure readings in service did not meet one of the criteria under Note 2 (history of diastolic pressures predominantly 100 or more) would indicate that the RO was revisiting the same facts it had considered at the time of the April 1990 rating decision, upon which facts the 10 percent evaluation was assigned.  Reconsidering the same facts is appropriate when VA is claiming there was clear and unmistakable error in the rating assigned in April 1990; however, it is not appropriate to reconsider the same facts when reducing an evaluation.  If the RO wanted to allege error in that award, it could have cited to 38 C.F.R. § 3.105(a) (clear and unmistakable error) and reconsidered the facts demonstrated in the service treatment records.  

Two, the RO seems to infer that there is some kind of time period attached to the entitlement to the 10 percent evaluation under Note 2.  In other words, it inferred that the diastolic pressure readings of predominantly 100 or more needed to have occurred in close proximity to the time period in question in order to be entitled to the 10 percent evaluation.  That is not what the criteria under Note 2 provided.  Rather, the two criteria necessary are (1) continuous medication and (2) a history of diastolic pressure readings predominantly 100 or more.  The regulation does not state that the history of diastolic pressure readings of predominantly 100 or more needs to have occurred in the last 12 months or any other time frame.  Had that been the requirement, the Secretary of VA would have provided such language in the Diagnostic Code.  Rather, the requirements are continuous medication and a history of diastolic pressure readings predominantly 100 or more, both of which facts still existed at the time of the January 1993 reduction.  

There is no question that the diastolic blood pressure readings following service discharge were predominantly less than 100; however, the RO assigned a 10 percent evaluation pursuant to Note 2, which requires continuous medication with a history of diastolic blood pressure predominantly 100 or more.  These facts had not changed in January 1993.  The Veteran still had a history of diastolic pressure readings of predominantly 100 or more at some point in time and continued to be on hypertension medication at the time of the January 1993 rating decision.  See April 1992 VA examination report (examiner noting hypertension was stable on medication).  

The Veteran was still on hypertension medication (this fact is undebatable) at the time of the proposed and actual reduction, which meant he still met the criteria for a 10 percent evaluation and could not be reduced based upon current blood pressure readings alone.

Thus, in this case, the Board finds that the RO misapplied the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 2, and, indirectly, 38 C.F.R. § 4.1, as the RO failed to consider the history of the disability when attempting to decrease the evaluation.  Id. (stating that it was essential that each disability be viewed in relation to its history).  This error is undebatable and manifestly changed the outcome at the time it was made, as it reduced the Veteran's evaluation from a compensable one to a noncompensable one and stopped his receipt of compensation.  See Stallworth, 20 Vet. App. at 487; see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.


ORDER

There was clear and unmistakable error present within the June 1993 RO rating decision to the extent of reducing the evaluation for service-connected hypertension from 10 percent to noncompensable.  The 10 percent evaluation for hypertension is restored as of April 1, 1993.



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


